Lawrence, Judge:
Tbe appeals for 'a reappraisement enumerated in tbe schedule, attached to and made part of tbe decision herein, present the question of the proper dutiable value of certain drawing instruments and cases exported from West Germany.
The appeals have been submitted for decision on the following stipulation of the parties hereto—
IT IS HEREBY STIPULATED AND AGREED by and between Counsel for the Plaintiff and the Assistant Attorney General for the United States that the merchandise, covered by the appeals for reappraisement, enumerated in Schedule A, attached hereto and made a part hereof, and described below by catalog numbers consist of drawing instruments and cases which in the decision of Keuffel & Esser Co. vs United States, Abstract No. 59557, were held to be separately dutiable; that the cases and drawing instruments, in accordance with that decision, should be appraised separately instead of as an entirety; and that the market value or price at the time of exportation of the drawing instruments and cases covered by these appeals for reappraisement at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Western Germany in usual wholesale quantities and in the ordinary course of trade for export to the United States plus the cost of all containers and all coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in question, packed ready for shipment to the United States was as set forth below; that the weight of the cases was as set forth below:
Value of drawing Value of Weight of Catalog No. instruments eases cases (lbs.)
#206692-A/02367-51
1047 $8. 14 $0. 79 0. 660
1046 5. 40 . 55 . 630
1774 2. 10 .30 . 330
#207245-A/02844^-51
1094 1. 62 . 44 . 375
1095 1. 78 . 67 . 440
1202 . 68 .17 . 130
1213 6. 12 1. 30 1. 010
1213 6. 26 1. 72 . 650
1213 7. 43 1. 86 . 660
1046 5. 87 . 51 . 660 O
1202 . 23 . 17 . 110
#207699-A/03150-51
1097 2. 52 .65 . 550
1046 C 6. 92 .87 . 660
1067 RC 4. 51 1. 00 . 530
1065 1/2 RC 4. 12 .48 . 350
Special A-l/2 5. 88 2. 10 . 710
Special sets E 8. 15 2. 04 . 710
1098 LC 3, 20 1. 03 . 360
*716Catalog No. Value of drawing instruments Value of Weight of cases cases (lbs.)
#208227-A/03674-51
1095 J $1. 78 50. 67 0. 440
1213 R 7. 43 1. 86 . 660
1046 MC 5. 87 . 51 . 660
712 C 1. 51 . 32 . 180
712 G 1. 96 . 32 . 180
1213 J 7. 14 1. 67 . 660
1081 1. 01 . 25 . 360
1213 H 6. 26 1. 72 . 650
#208228-A/03675-51
1213 H 6. 26 1. 72 . 650
1213 R 7. 43 1. 86 . 660
1213 P 6. 12 1. 30 1. 010
1213 J 7. 14 1. 67 . 660
1046 MC 5. 87 . 51 . 660
1047 7. 00 . 87 . 640
1037 C 6. 59 1. 65 . 615
1047 MC 6. 37 . 55 . 650
1065 1/2 RC 4. 28 . 50 . 350
1094 1. 62 . 44 . 375
#210155-A/05340-51
1060 KCZ 7. 53 2. 11 1. 035
1212 3. 50 . 80 ..420
1212 PJ 4. 73 . 95 . 570
1046 M 5. 40 . 55 . 630
1007 CD 15. 76 2. 15 . 725
1057 KCZ 4. 80 1. 60 . 705
1049 MCZ 8. 14 2. 30 . 680
1049 MC 7. 57 1. 66 . 660
1049 MZ 7. 82 2. 20 . 630
1049 M 7. 22 1. 58 . 660
1067 RC 4. 51 1. 00 . 530
1212 P 3. 81 .70 . 400
IT IS FURTHER STIPULATED AND AGREED that on or about the dates of exportation of the said merchandise, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of Western Germany.
Upon the agreed facts before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis of value for the drawing instruments and cases in issue and that said value is as set forth in the tabulation above.
As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.